Case 2:20-cv-02029-TJS Document 1-7 Filed 04/27/20 Page 1 of 3




                          Exhibit 7
         Case 2:20-cv-02029-TJS Document 1-7 Filed 04/27/20 Page 2 of 3




                                 COMMONWEALTH OF PENNSYLVANIA
                                     OFFICE OF THE GOVERNOR




                                          ORDER OF

          THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA

                          FOR INDIVIDUALS TO STAY AT HOME

      WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention (“CDC”) have declared a novel coronavirus (“COVID-19”) a “public health
emergency of international concern,” and the U.S. Department of Health and Human Services
(“HHS”) Secretary has declared that COVID-19 creates a public health emergency; and

      WHEREAS, as of March 6, 2020, I proclaimed the existence of a disaster emergency
throughout the Commonwealth pursuant to 35 Pa. C.S. § 7301(c); and

     WHEREAS, I am charged with the responsibility to address dangers facing the
Commonwealth of Pennsylvania that result from disasters. 35 Pa. C.S. § 7301(a); and

       WHEREAS, in addition to general powers, during a disaster emergency I am
authorized specifically to control ingress and egress to and from a disaster area and the
movement of persons within it and the occupancy of premises therein. 35 Pa. C.S. §
7301(f); and

        WHEREAS, in executing the extraordinary powers outlined above, I am further
authorized during a disaster emergency to issue, amend and rescind executive orders,
proclamations and regulations and those directives shall have the force and effect of law. 35 Pa.
C.S. § 7301(b); and

        WHEREAS, in addition to my authority, my Secretary of Health has the authority to
determine and employ the most efficient and practical means for the prevention and suppression
of disease. 71 P.S. § 532(a), 71 P.S. 1403(a); and

      WHEREAS, these means include isolation, quarantine, and any other control measure
needed. 35 P.S. § 521.5.

       NOW THEREFORE, pursuant to the authority vested in me and my Administration by
the laws of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as
follows:

Section 1: Order to Stay at Home

       All individuals residing in Allegheny County, Bucks County, Chester County, Delaware
County, Monroe County, Montgomery County, and Philadelphia County are ordered to stay at
home except as needed to access, support, or provide life sustaining business, emergency, or
government services. For employees of life sustaining businesses that remain open, the
following child care services may remain open: group and family child care providers in a
residence; child care facilities operating under a waiver granted by the Department of Human
Services Office of Child Development and Early Learning; and, part-day school age
programs operating under an exemption from the March 19, 2020 business closure Orders.
         Case 2:20-cv-02029-TJS Document 1-7 Filed 04/27/20 Page 3 of 3




       A list of life sustaining businesses that remain open is attached to and incorporated into
this Order. In addition, businesses that are permitted to remain open include those
granted exemptions prior to or following the issuance of this Order.

       Individuals leaving their home or place of residence to access, support, or provide life
sustaining services for themselves, another person, or a pet must employ social distancing
practices as defined by the Centers for Disease Control and Prevention. Individuals are
permitted to engage in outdoor activities; however, gatherings of individuals outside of the home
are generally prohibited except as may be required to access, support or provide life sustaining
services as outlined above.

       Enforcement of this Order will commence at 8:00 PM on Monday, March 23, 2020.

Section 2: Effective Date and Duration

       This order is effective immediately and will remain in effect for a period of two
weeks, specifically until April 6, 2020.


                                            GIVEN under my hand and the Seal of the
                                            Governor, at the city of Harrisburg, on this twenty-
                                            third day of March two thousand twenty, the year
                                            of the commonwealth the two hundred and forty-
                                            fourth.



                                            TOM WOLF
                                            Governor
